department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax exempt and governmt entities division release number release date date uniform issue list date e h m h h c dollar_figures a m o m w m t t o w o u o r dear we have considered your request dated date requesting a ruling that the receipt of a brokerage commission by m which constitutes income to m under sec_61 of the internal_revenue_code code does not constitute unrelated_business_taxable_income under sec_511 facts m is an organization exempt from federal_income_tax under sec_501 of the m seeks to code m directs coordinates and supports the health care industries of the r integrate all of the health care ministries of r the entities involved include s is the president and chief_executive_officer of m s is also a licensed real_estate broker and the sole_proprietor of t s is employed pursuant to an employment agreement with m the agreement requires him to dedicate his full-time and exclusive services for the sole benefit of m this includes the use of his real_estate license for the purpose of saving m some or all of any commission charged by brokers in real_estate transactions m entered into a rental lease agreement with u for a building located in v m will use the building for office space for its general administrative use and for use as medical offices m uses the building in connection with its charitable activities s served as a co-broker in the negotiation of the leasehold interest on behalf of m a check in the amount of dollar_figure of the check over to m and employment agreement with m that his brokerage license was to be used solely for the benefit of m in any real_estate_transaction involving m s promptly endorsed the full amount s's action in endorsing the check over to m reflected his understanding was made payable to t s’s actions were confirmed in a letter from w board chair of m dated date noting that as required by his employment contract s was to dedicate his full-time and exclusive services for the sole benefit of m including the use of his real_estate license for transactions involving m since his employment with m s has not engaged in any other brokerage activities real_estate transactions of this nature are not typical for m this is the only transaction in the last five years in which m received a brokerage commission ruling requested m is requesting a ruling that the receipt of the brokerage commission by m which m has stipulated in its request is income to m is not unrelated_business_taxable_income ubti within the meaning of sec_511 of the code law sec_501 of the code provides that an organization described in sec_501 or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for religious and charitable purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of certain tax exempt_organizations sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code defines the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that for purposes of this section the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the income_tax regulations regulations provides that the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 of the code unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations states in general that any activity of an organization subject_to sec_511 of the code which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 --and which in addition is not substantially related to the performance of exempt functions-- presents sufficient likelihood of unfair competition to be within the policy of the tax accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations states in part that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides in general that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question--the activities that is of producing or distributing the goods or performing the services involved--and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_1_513-1 of the regulations provides that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve thus where income is realized by an exempt_organization from activities which are in part related to the performance of its exempt functions but which are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business such income is not derived from the production or distribution of goods or the performance of services which contribute importantly to the accomplishment of any exempt_purpose of the organization in 63_fsupp2d_1257 the court applied the regularly carried on requirement in the context of a one-time lease of a donated boeing jumbo jet by the museum of flight foundation to the boeing corporation originally boeing contributed the jet to the museum in and the museum began work to restore the aircraft for permanent display shortly after boeing donated the aircraft boeing identified the need for a test bed airframe for new jet engines and sought to lease the boeing jumbo jet back from the museum the museum agreed to lease the aircraft back to boeing for a two-year term which was extended slightly the museum has never before or since leased aircraft for testing or any other purpose the court concluded that the lease was not an activity that was regularly carried on because it was a one-time completely fortuitous lease of unique equipment that was unavailable on the open market analysis under sec_511 and sec_512 of the code an organization described in sec_501 that provides services for a fee will have unrelated_trade_or_business taxable_income if the three conditions in sec_1_513-1 of the regulations are satisfied first the income must be from a trade_or_business second the trade_or_business is regularly carried on third the trade_or_business is not substantially related to the organizations performance of its exempt_function the term trade_or_business has the same meaning for the purposes of sec_513 as it does for sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services see sec_1_513-1 trade_or_business sec_513 of the code provides that for purposes of this section the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services n addition sec_1_513-1 of the regulations states that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services m is exempt from federal taxation under sec_501 of the code m directs m is not in the business of coordinates and supports the health care industries of the r providing real_estate brokerage services a trade_or_business is defined under sec_513 of the code as an activity which is carried for the production_of_income from the performance of services m stipulates that the receipt of the brokerage commission constitutes income to m m received the brokerage commission income because s was acting as a real_estate broker on behalf of m under the terms of s’s employment contract with m s was required to dedicate his full-time and exclusive services including the use of his real_estate license for the benefit of m therefore s was acting as m’s agent in negotiating this rental lease agreement s's activity as an agent resulted in m receiving the brokerage commission income the receipt of the commission constitutes the performance of services for a fee that results in a trade_or_business that generates income within the meaning of sec_513 of the code and sec_1_513-1 of the regulations having met the trade_or_business requirement we must analyze whether or not the business activity is regularly carried on regularly carried on the regulations provide that specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on under sec_1_513-1 of the regulations if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations m entered into a rental lease agreement with u for a building located in v s the president and chief_executive_officer of m served as a co-broker in the negotiation of the leasehold interest on behalf of m as noted above s was acting as an agent on behalf of m and m received a brokerage commission this was the only transaction of its type in which m received a brokerage commission in the past five years since his employment with m s has not engaged in any other brokerage activities on behalf of m entering into a real_estate_transaction of this nature is unusual for m and appears to be a one-time transaction this is the only transaction in the last five years in which m received a brokerage commission in a similar manner as the organization discussed in 63_fsupp2d_1257 the receipt of the brokerage commission by m was a one-time unique event the receipt of the brokerage commission in this case does not constitute a business that was regularly carried on substantially related to exempt_purpose the regulations provide that a trade_or_business is related to exempt purposes under sec_1_513-1 of the regulations only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one substantially related to m's tax-exempt purpose m's receipt of the brokerage commission income is not although m entered into the real_estate lease agreement for the purpose of acquiring a building for office space to be used for its general administrative use and for use as medical offices the receipt of the commission does not have a causal relationship to the achievement of m’ exempt_purpose in evaluating whether trade_or_business income is substantially related to an exempt_function we consider the relationship between the activity that generated the particular income and the accomplishment of the tax-exempt purpose sec_1_513-1 of the regulations the activity is substantially related for the purposes of sec_513 of the code only if the causal relationship is a substantial one sec_1_513-1 a substantial casual relationship exists where the performance of the services from which the income is derived contributes importantly to the accomplishment of the organization's exempt_purpose see sec_1 d therefore where the services do not contribute importantly to the accomplishment of the organization's exempt purposes the income earned is not derived from the conduct of related trade_or_business among the reasons for which m was incorporated and granted exemption form tax under sec_501 of the code are to direct coordinate and support the health care industry of the r while the ultimate usage of the leased building may contribute importantly and be causally related to the performance of m’s exempt purposes the receipt of a real_estate brokerage commission income does not contribute importantly to accomplishing m’s exempt_purpose therefore the receipt of the brokerage commission income is not substantially related to m’ tax exempt_purpose private benefit inurement an organization exempt from federal_income_tax under sec_501 of the code must be organized and operated exclusively for exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual as set out in sec_501 in this case there was a potential for private benefit inurement flowing to s as the co-broker on behalf of m in negotiating the leasehold interest as a result a check in the amount of dollar_figure pursuant to his employment contract with m s promptly endorsed the check over to m arguably if s had kept this check and deposited into his personal checking account there possibly could have been an issue with private benefit inurement however since s promptly endorsed the check over to m no part of m’ net_earnings inured to the benefit of any private_shareholder_or_individual was made payable to the t the name under which s works as a broker s m’s ceo served conclusion accordingly based on the information submitted m’s activities concerning the receipt of the brokerage commission income by m will not result in imposition of the unrelated_business_income_tax because the leasing activity is not regularly carried on by m within the meaning of sec_513 of the code therefore the brokerage commission income received as a result of the rental lease agreement transaction is not unrelated_business_taxable_income under sec_512 and will not be subject_to unrelated_business_income_tax under sec_511 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
